WICKER, J.,
concurs in part and assigns reasons.
hi agree with the majority that there is no evidence linking the plaintiffs disc injury and resultant surgery to the accident at issue. I respectfully concur, however, with the majority to express my view that we are constrained from finding an abuse of discretion in the $24,000 general damage award for the 12-month soft tissue injury. In written reasons for judgment, the trial judge stated:
The parties stipulated to total medical expenses in the amount of $41,030.20, but gave no breakdown or itemization, so it is impossible for this court to accurately determine damages.
I agree. This Court has no way to determine the medical bills for the pre-surgieal period.
Accordingly, I respectfully concur in the majority opinion.